DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8-9, 11, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lee (WO 2010/131848 A2) (hereinafter Lee).
Regarding claim 1, Lee teaches a device comprising: fiber-optic equipment for a fiber-optic cable [optical fiber]; an enclosure that houses the fiber-optic equipment [optical fiber splice closure 50] (see Abstract, Fig. 8); and 
an enclosure monitor [closure monitoring system] comprising: an enclosure sensor that measures a physical measurement of a physical property of the enclosure [temperature and humidity sensor 54 detects the internal temperature and humidity of optical enclosure 50] (Para [0053]); and a transmitter that transmits, to a monitoring service, a message about the physical measurement of the physical property of the enclosure [transmitting unit 52 transmits signals indicative of the sensed temperature and humidity to mobile monitoring unit 60] (see Abstract, Claim 5, Fig. 8).
Regarding claim 6, Lee as applied to claim 1 above teaches the claimed invention, in addition to wherein the enclosure sensor comprises at least one of: a moisture sensor that measures a moisture level within the enclosure; an orientation sensor that measures an orientation of the enclosure relative to a reference orientation; a motion sensor that measures motion of the enclosure; a vibration sensor that measures vibration of the enclosure; a location sensor that measures a location of the enclosure; or a grounding sensor that measures grounding of the fiber optic equipment [humidity sensor 54 detects humidity of enclosure 50] (Para [0053]).
Regarding claim 8, Lee as applied to claim 1 above teaches the claimed invention, in addition to wherein transmitting the message comprises: performing a comparison of the physical measurement with an expectation of the physical measurement; and generating the message describing the comparison [warning when a temperature and humidity in the optical connection enclosure 50 deviate from a predetermined reference value] (Para [0050]).

Regarding claim 9, Lee teaches an enclosure monitor [closure monitoring system] that monitors fiber-optic equipment for a fiber-optic cable [optical fiber] and housed by an enclosure [optical fiber splice closure 50] (see Abstract, Fig. 8), the enclosure monitor comprising:
an enclosure sensor that measures a physical measurement of a physical property of the enclosure [temperature and humidity sensor 54 detects the internal temperature and humidity of optical enclosure 50] (Para [0053]); and a transmitter that transmits, to a monitoring service, a message about the physical measurement of the physical property of the enclosure [transmitting unit 52 transmits signals indicative of the sensed temperature and humidity to mobile monitoring unit 60] (see Abstract, Claim 5, Fig. 8).
Regarding claim 11, Lee as applied to claim 9 above teaches the claimed invention, in addition to wherein the enclosure comprises a reporting communication channel, separate from the fiber-optic cable, that is dedicated to reporting physical measurements to the monitoring service; and transmitting the message to the monitoring service comprises: transmitting the message to the monitoring service using the reporting communication channel [mobile inspection unit and monitoring operator connected to enclosure and each other by wired or wireless internet network communication network or radio frequency] (see Abstract).

Regarding claim 16, Lee teaches an enclosure monitor [closure monitoring system] that monitors fiber-optic equipment for a fiber-optic cable [optical fiber] and housed by an enclosure [optical fiber splice closure 50] (see Abstract, Fig. 8), the enclosure monitor comprising:
an enclosure sensor that measures a physical measurement of a physical property of the enclosure [temperature and humidity sensor 54 detects the internal temperature and humidity of optical enclosure 50] (Para [0053]); and a transmitter that transmits a localized transmission including a message about the physical measurement of the physical property of the enclosure [transmitting unit 52 transmits signals indicative of the sensed temperature and humidity] (see Abstract, Claim 5, Fig. 8).
Regarding claim 17, Lee as applied to claim 16 above teaches the claimed invention, in addition to wherein the localized transmission comprises at least one of cellular communications, wireless fidelity communication, radio frequency broadcast, or direct-loading of information to an electronic device carried by associated maintenance personnel [mobile inspection unit and monitoring operator connected to enclosure and each other by wired or wireless internet network communication network or radio frequency] (see Abstract).
Regarding claim 19, Lee as applied to claim 16 above teaches the claimed invention, in addition to wherein the enclosure sensor comprises at least one of: a moisture sensor that measures a moisture level within the enclosure; an orientation sensor that measures an orientation of the enclosure relative to a reference orientation; a motion sensor that measures motion of the enclosure; a vibration sensor that measures vibration of the enclosure; a location sensor that measures a location of the enclosure; or a grounding sensor that measures grounding of the fiber optic equipment [humidity sensor 54 detects humidity of enclosure 50] (Para [0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Buckler et al. (The Effect of Temperature on Fiber Loss and Pulse Delay Distortion for an Exploratory Fiber Optic Cable, 1977) (hereinafter Buckler).
Regarding claim 2, Lee as applied to claim 1 above teaches the claimed invention, in addition to wherein the enclosure sensor comprises a temperature sensor that measures a temperature within the enclosure [temperature and humidity sensor 54 detects the internal temperature of enclosure 50] (Para [0053]); and the message comprises a warning of temperature deviation [warning when a temperature and humidity in the optical connection enclosure 50 deviate from a predetermined reference value] (Para [0050]).
Lee fails to teach wherein the message comprises a warning of potential temperature-induced cable loss arising from the temperature within the enclosure. Buckler teaches about the effect of temperature on cable loss in fiber optic cables, wherein varying temperatures can lead to higher cable loss (see Section III). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Lee with Buckler such that the message comprises a warning of potential temperature-induced cable loss arising from the temperature within the enclosure in order to monitor for possible situations where fiber loss may arise.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Michaels et al. (US 2010/0265069 A1) (hereinafter Michaels).
Regarding claim 3, Lee as applied to claim 1 above teaches the claimed invention, except for wherein the enclosure sensor comprises a light level sensor that measures a light level within the enclosure; and the message comprises a warning of a breach of the enclosure. 
Michaels teaches an enclosure monitor comprising a light level sensor that measures a light level within the enclosure and determining a breach event based off the detected light level (Para [0042]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Lee with Michaels such that the enclosure sensor further comprises a light level sensor that measures a light level within the enclosure and the message comprises a warning of a breach of the enclosure in order to monitor for unexpected breaches in the enclosure.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Edelstein et al. (US 7,986,225 B1) (hereinafter Edelstein).
Regarding claim 4, Lee as applied to claim 1 above teaches the claimed invention, except for wherein the enclosure sensor comprises an inertial sensor that measures movement of the enclosure; and the message comprises a warning of excessive movement of the enclosure. Edelstein teaches an enclosure sensor comprising an inertial sensor that measures movement of the enclosure, wherein an alarm is triggered when excessive movement is detected (see Claim 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Lee with Edelstein such that the enclosure sensor comprises an inertial sensor that measures movement of the enclosure and the message comprises a warning of excessive movement of the enclosure in order to monitor for unwanted movement of the enclosure.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above.
Regarding claim 7, Lee as applied to claim 1 above teaches the claimed invention, in addition to wherein transmitting the message comprises: performing a comparison of the physical measurement with an expectation of the physical measurement; and generating the message describing the comparison [warning when a temperature and humidity in the optical connection enclosure 50 deviate from a predetermined reference value] (Para [0050]).
Lee fails to teach wherein the comparison is with a historical average of the physical measurement. The Examiner takes Official Notice that it is known in the art to choose a historical average as a predetermined reference value for comparison of a temperature and/or humidity. It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Lee such that the comparison of the physical measurement is with a historical average of the physical measurement, in order to monitor whether or not the measured value deviates from the known average.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 9 above, and further in view of Sheth et al. (US 2013/0148127 A1) (hereinafter Sheth).
Regarding claim 10, Lee as applied to claim 9 above teaches the claimed invention, except for wherein transmitting the message to the monitoring service comprises: transmitting the message to the monitoring service using the fiber-optic cable. Sheth teaches a fiber optic enclosure monitor wherein the fiber opt cable itself transmits a message regarding a physical measurement to a monitoring service (see Claim 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Lee with Sheth such that transmitting the message to the monitoring service comprises transmitting the message using the fiber-optic cable, in order to allow for monitoring through the fiber optic itself.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 9 and 16 above, and further in view of Sabannavar et al. (US 2012/0156034 A1) (hereinafter Sabannavar).
Regarding claim 12, Lee as applied to claims 9 and 16 above teaches the claimed invention, in addition to wherein the enclosure comprises a power supply with a limited power capacity that powers the enclosure monitor [power supply unit 51] (see Fig. 8). Lee fails to teach wherein the enclosure monitor measures the physical measurement at a periodicity and the transmitter transmits to the monitoring service at a periodicity to conserve the limited power capacity. Sabannavar teaches periodic transmission for conserving sensor power (Para [0035]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Lee with Sabannavar such that the enclosure monitor measures the physical measurement and the transmitter transmits to the monitoring service both at periodicity to conserve the limited power capacity, in order to conserve power.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 9 above, and further in view of Buckler.
Regarding claim 13, Lee as applied to claim 9 above teaches the claimed invention, except for wherein the transmitter transmits, with the message about the physical measurement, status information about the fiber-optic equipment, wherein the status information comprises at least one of: performance measurements of a performance of the fiber-optic cable; performance measurements of a performance of the fiber-optic equipment; model information of the fiber-optic equipment; or power status information about a power supply of the enclosure monitor.
Buckler teaches about the effect of temperature on cable loss in fiber optic cables, wherein varying temperatures can lead to higher cable loss (see Section III). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Lee with Buckler such that transmitter further transmits information about performance measurements of the fiber-optic cable, in order to monitor for possible situations where fiber loss may arise, such as due to temperature change.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 9 above, and further in view of Brandt et al. (US 7,561,412 B2) (hereinafter Brandt).
Regarding claim 15, Lee as applied to claim 9 above teaches the claimed invention, except for wherein the enclosure comprises a lock that locks the enclosure monitor to reduce unauthorized access to the fiber-optic equipment; and the enclosure monitor comprises: a lock actuator that: receives a request from maintenance personnel to unlock the enclosure; and unlocks the lock to permit access to the fiber-optic equipment. Brandt teaches an enclosure comprising a lock that locks the enclosure to reduce unauthorized access, wherein the lock comprises a lock actuator that receives request from personnel to unlock the enclosure and unlocks the lock to permit access upon receiving the request (see Claim 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Lee with Brandt such that the enclosure comprises a lock that locks the enclosure monitor and comprises a lock actuator that receives a request from a user to unlock the enclosure and unlocks the lock to permit access, in order to automatically secure the enclosure.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 16 above.
Regarding claim 16, Lee as applied to claim 16 above teaches the claimed invention, in addition to wherein there is communication comprising at least one of radio frequency broadcast or WiFi communication between the enclosure, a mobile monitoring unit, and a monitor operator (see Abstract, Fig. 8). Lee fails to teach wherein a receiver is mounted on the enclosure configured to receive communication from associated maintenance personnel; however, Lee additionally shows that the system is configured for two-way communication between each of the enclosure, monitoring unit, and/or operator [two-way arrows] (see Fig. 8) and that the mobile monitoring unit includes an input unit 62 (see Fig. 8). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Lee such that a receiver is mounted on the enclosure, wherein the receiver is configured to receive communication from associated maintenance personnel, in order to set a predetermined reference value for the physical property being monitored.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-6, 9-16, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,022,465 B2 (hereinafter the ‘465 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claims 1, 5, 9, and 16, the claims correspond to claims 1-2 of the ‘465 patent.
Regarding claims 6, 14, and 20, the claims correspond to claims 1 and 7 of the ‘465 patent.
Regarding claims 10-15, the claims correspond to claims 3-8 of the ‘465 patent.

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, in addition to overcoming the double patenting rejection presented above.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding a pressure sensor that measures pressure within the enclosure during flash-testing of the enclosure; and the message comprises a warning that the pressure measured within the enclosure during the flash-testing indicates at least one of a failure or a success of the flash-test, in combination with the rest of the limitations found in the claim from which it depends upon.
Regarding claim 14, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding wherein the enclosure monitor comprises a location/orientation sensor and the enclosure monitor transmits to a maintenance personnel device a location/orientation measurement, wherein transmitting to the device enables the device to represent an augmented reality presentation that depicts the enclosure placed within a local environment, in combination with the rest of the limitations found in the claims from which it depends upon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2855